Name: Commission Regulation (EEC) No 2794/89 of 14 September 1989 adjusting in accordance with the agricultural conversion rates in force the amounts of the final aid and the final export refund for rape seed and sunflower seed harvested in Greece fixed before 1 February 1989 for the months of February to June 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 9 . 89 Official Journal of the European Communities No L 269/23 COMMISSION REGULATION (EEC) No 2794/89 of 14 September 1989 adjusting in accordance with the agricultural conversion rates in force the amounts of the final aid and the final export refund for rape seed and sunflower seed harvested in Greece fixed before 1 February 1989 for the months of February to June 1989 Commission Regulations (EEC) No 2714/88 (6), (EEC) No 2755/88 0, (EEC) No 2771 /88 (8), (EEC) No 2794/88 (9), (EEC) No 2834/88 (10), (EEC) No 2915/88 (n), (EEC) No 2958/88 (12), (EEC) No 3030/88f3), (EEC) No 3073/88 (H), (EEC) No 3121 /88 (1S), (EEC) No 3154/88 ( 16), (EEC) No 3202/88 (17), (EEC) No 3256/88 (18), (EEC) No 3340/88 ("), (EEC) No 3398/88 (20), (EEC) No 3425/88 (21), (EEC) No 3467/88 (22), (EEC) No 3525/88 (*&gt;), (EEC) No 3579/88 (24), (EEC) No 3647/88 (2S), (EEC) No 3691 /88 H, (EEC) No 3748/88 (27), (EEC) No 3806/88 (28), (EEC) No 3857/88 (2S), (EEC) No 3944/88 (30), (EEC) No 4039/88 (31), (EEC) No 4090/88 (32), (EEC) No 4166/88 (33), (EEC) No 21 /89 (*), (EEC) No 51 /89 (3i), (EEC) No 89/89 (36), (EEC) No 122/89 (37) and (EEC) No 190/89 (38), are hereby replaced by the amounts set out in Table A of the Annex to this Regulation, which are fixed with effect from the date of entry into force of the corresponding amounts which are replaced. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Whereas Council Regulation (EEC) No 194/89 of 24 January 1989 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture (3) adopts a new agricultural conversion rate applicable for the Greek drachma from 30 January 1989 for rape seed and sunflower seed ; whereas provision should be made, pursuant to Article 4 of Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 1 636/87 Q, for the adjustment for the months concerned, by the new agricultural conversion rate, of the amounts of the final aid and the final export refund for the seed in question fixed in advance by the Regulations adopted before 30 January 1989 which took account of the agricultural conversion rates applicable on the dates of their entry into force ; Whereas in the interests of clarity, the adjusted amounts, which take effect on the date of entry into force of the amounts they replace should be published, 2. The amounts of the final aid for sunflower seed harvested and processed in Greece fixed in advance between 1 October 1988 and 31 January 1989 for the months of February to May 1989 and set out in Annex III to the last 26 Regulations referred to in paragraph 1 are hereby replaced by the amounts set out in Table B of the Annex to this Regulation, which are fixed with effect HAS ADOPTED THIS REGULATION : (6) OJ No L 241 , L 9. 1988, p. 63 . O- OJ No L 245, 3 . 9 . 1988 , p. 31 . (8) OJ No L 248, 7. 9 . 1988, p. 9 . O OJ No L 250, 9 . 9. 1988, p. 15. H OJ No L 255, 15 . 9 . 1988, p. 19 . (") OJ No L 262, 22. 9 . 1988, p. 23. ( ,2) OJ No L 268, 28 . 9 . 1988, p. 6 . H OJ No L 271 , 1 . 10 . 1988, p. 81 . (,4) OJ No L 274, 6. 10 . 1988, p. 28 . H OJ No L 278, 11 . 10. 1988, p. 29. H OJ No L 281 , 14. 10 . 1988, p. 42. H OJ No L 284, 19 . 10 . 1988, p. 28 . ( ,s) OJ No L 289, 22. 10 . 1988 , p. 46. (") OJ No L 295, 28 . 10 . 1988, p. 53. H OJ No L 299, 1 . 11 . 1988, p. 41 . (21) OJ No L 301 , 4. 11 , 1988, p. 47 . H OJ No L 304, 9. 11 . 1988, p. 11 . (a) OJ No L 307, 12 . 11 . 1988, p. 39. (24) OJ No L 312, 18 . 11 . 1988, p. 19. H OJ No L 317, 24. 11 . 1988 , p. 25. H OJ No L 321 , 26 . 11 . 1988 , p. 35. (27) OJ No L 328, 1 . 12. 1988 , p. 44. H OJ No L 335, 7. 12. 1988, p. 18 . H OJ No L 343, 13 . 12. 1988 , p. 17. H OJ No L 348, 17. 12. 1988 , p. 41 . (31 ) OJ No L 355, 23 . 12. 1988 , p. 47. (32) OJ No L 359, 28 . 12. 1988 , p. 57. (33) OJ No L 367, 31 . 12. 1988 , p. 35. H OJ No L 4, 6. 1 . 1989, p. 23. (3S) OJ No L 9, 12. 1 . 1989, p. 14. H OJ No L 13, 17. 1 . 1989, p. 21 . H OJ No L 16, 20. 1 . 1989, p. 27. H OJ No L 23, 27. 1 . 1989, p. 33 . Article 1 1 . The amounts of the final aid for rape seed harvested and processed in Greece fixed in advance between 1 September 1988 and 31 January 1989 for the months of February to June 1989 and set out in Annex I to (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 128, 11 . 5 . 1989, p. 15 . (3) OJ No L 25, 28 . 1 . 1989, p. 1 . (4) OJ No L 164, 24. 6. 1985, p. 1 . (') OJ No L 153, 13 . 6. 1987, p. 1 . No L 269/24 Official Journal of the European Communities 16, 9. 89 amount set out in Table C of the Annex to this Regulation, which is fixed with effect from the date of entry into force of the amount replaced. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. from the date of entry into force of the corresponding amounts which are replaced. 3 . The amount of the final export refund for rape seed harvested in and exported from Greece fixed in advance between 1 and 31 January 1989 for the month of February 1989 and set out in the Annex to Commission Regulation (EEC) No 4165/88 (') is hereby replaced by the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1989, For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 367, 31 . 12. 1988, p. 32. 16. 9 . 89 Official Journal of the European Communities No L 269/25 ANNEX TABLE A AMOUNT OF NATIONAL AID FOR RAPE SEED OTHER THAN 'DOUBLE LOW' Seed harvested and processed in Greece (') (Dra/100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid in the event of advance fixing for the month of February March April May June 2714/88 2755/88 2771 /88 2794/88 2834/88 2915/88 2958/88 3030/88 3073/88 3121 /88 3154/88 3202/88 3256/88 3340/88 3398/88 3425/88 3467/88 3525/88 3579/88 3647/88 3691 /88 3748/88 3806/88 3857/88 3944/88 4039/88 4090/88 4166/88 21 /89 51 /89 89/89 122/89 190/89 ­ 1 . 9 . 1988 5. 9 . 1988 7. 9 . 1988 9. 9 . 1988 15 . 9 . 1988 22. 9 . 1988 28. 9 . 1988 1 . 10 . 1988 6 . 10 . 1988 11 . 10 . 1988 14. 10 . 1988 19. 10 . 1988 22. 10 . 1988 28 . 10 . 1988 1 .' 11 . 1988 4. 11 , 1988 9. 11 . 1988 14. 11 . 1988 18. 11 . 1988 24. 11 . 1988 28. 11 . 1988 1 . 12. 1988 7. 12 . 1988 13, 12. 1988 19. 12. 1988 23. 12. 1988 28 . 12. 1988 1 . 1 . 1989 6. 1 . 1989 12. 1 . 1989 17. 1 . 1989 20. 1 . 1989 27. 1 . 1989 1 216,82 1 249,66 1 412,18 1 461,59 1 635,70 1 642,30 1 638,93 1 876,91 2 027,37 1 978,66 2 1 1 1,73 2 150,24 " 2 201,97 2 373,94 2 519,16 2 406,81 2 272,69 2 247,98 2 336,45 2 238,94 2 271,98 2 322,83 2 195,61 2 172,01 2 154,07 2 072,64 1 999,21 1 982,29 2 136,49 2 022,29 2 035,84 2 220,65 2 368,27 1 824,52 1 976,87 1 926,97 2 057,14 2 097,65 2 161,88 2 305,45 2 539,68 2 427,41 2 293,48 2 268,73 2 357,37 2 259,48 2 293,11 2 310,12 2 176,65 2 160,22 2 146,50 2 063,19 1 989,21 1 971,48 2 128,15 2 012,55 2 025,81 2 218,38 2 368,00 2 474,72 2 361,05 2 224,08 2 199,78 2 284,79 2 191,52 2 226,30 2 331,07 2 212,43 2 181,41 1 167,59 2083,87 2 010,09 1 961,15 2 118,68 2003,36 2 016,14 2 213,01 2 366,87 2 271,82 2 211,07 2 114,88 2 103,45 2 020,91 1 945,19 1 996,59 2 154,32 2 039,01 2 051,39 2 248,1 1 2 402,01 ! 1 866,04 2 026,03 1 910,22 1 922,48 2 131,73 2 292,92 () The amount of the final aid for 'double low' rape seed must be increased by ECU 2,5/100 kg, converted into national currency using the agricultural conversion rate applicable irr Greece. I No L 269/26 Official Journal of the European Communities 16. 9 . 89 TABLE B AMOUNT OF NATIONAL AID FOR SUNFLOWER SEED Seed harvested and processed in Greece (Dra/100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid in the event of advance fixing for the month of February March April May 3030/88 3073/88 3121 /88 3154/88 3202/88 3256/88 3340/88 3398/88 3425/88 3467/88 3525/88 3579/88 3647/88 3691 /88 3748/88 3806/88 3857/88 3944/88 4b39/88 4090/88 4166/88 21 /89 51 /89 89/89 122/89 190/89 1 . 10 . 1988 6. 10 . 1988 11 . 10 . 1988 14. 10 . 1988 19. 10. 1988 22. 10 . 1988 28. 10 . 1988 1 . 11 . 1988 4. 11 . 1988 9. 11 . 1988 14. 11 . 1988 18 . 11 . 1988 24. 11 . 1988 28 . 11 . 1988 1 . 12. 1988 7. 12. 1988 13. 12. 1988 19. 12. 1988 23. 12. 1988 28 . 12. 1988 1 . 1 . 1989 6.-1 . 1989 12. 1 . 1989 17. 1 . 1989 20. 1 . 1989 27. 1 . 1989 2 206,68 2 350,42 2 491,37 2 557,21 2 633,61 2 687,78 2 658,22 2 683,45 2 776,20 2 766,48 2 800,15 2 879,92 2 861,42 2 891,49 2 959,78 2 945,47 2 912,90 2 931,80 2 951,73 2 861,11 2 945,57 3 022,43 3 004,45 2 993,80 3 055,37 3 070,73 2 743,49 2 836,26 2 826,55 2 860,22 2 940,00 2 921,58 2 951,65 2 984,76 2 970,33 2 939,88 2963,00 2 973,93 2 890,91 2 975,49 3 078,59 3 051,71 3 032,98 3 125,94 3 145,64 3 044,92 3 030,48 3 000,03 3 023,12 3 034,07 2 951,04 3 006,29 3 109,87 3 083,85 3 097,60 3 161,94 3 184,93 2 939,96 3 131,86 3 066,94 3 093,86 3 184,84 3 237,99 16. 9. 89 Official Journal of the European Communities No L 269/27 TABLE C AMOUNT OF EXPORT REFUND FOR RAPE SEED Seed harvested in and exported from Greece (Dra/100 kg) Regulation (EEC) No Date of entry into force of aid Amount of final aid in the event of advance fixing for the month of February 4165/88 1 . 1 . 1989 1 660,81